KNOX, District Judge.
It is my interpretation of the opinion of the Circuit Court of Appeals, 31 F.(2d) 530, that it was intended that libelant’s damages should be the difference between the first contractual *981obligation of tbe charterer, at the rate of hire therein specified, and the amount paid on the later charter over the period within whieh the vessel should not have been redelivered, viz., $1,747.89.
I likewise feel that the appellate court did not mean that the time consumed in fumigating the vessel should be at charterer’s expense. During that period she was, as it were, off hire. I have amended the within decree accordingly, and as amended have signed the same.